Citation Nr: 0203400	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  98-10 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Allan R. Harris, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from September to December 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO rating decision that denied service 
connection for mental problems, nerves, adjustment disorder, 
and personality disorder.  The veteran submitted a notice of 
disagreement in November 1996, and the RO issued a statement 
of the case in April 1998.  The veteran submitted a 
substantive appeal in May 1998.  In July 1999, the Board 
remanded the case to the RO to obtain further clarification 
of the veteran's diagnosis and etiology, and to obtain 
additional medical records.  In September 2001, the case was 
remanded to the RO to ensure due process and proper 
notification of the veteran's representative; thereafter, the 
case was returned to the Board.

The Board's July 1999 decision also denied service connection 
for a right shoulder disorder and a left knee disorder on the 
basis that the claims were not well grounded.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  This Act eliminated the well 
groundedness requirement, and provided for the re-
adjudication of claims denied on the basis of well 
groundedness between July 1999 and November 2000.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  

In correspondence received from the veteran in July 2001, he 
again raised the matter of entitlement to service connection 
for these disorders.  As such, the veteran's claims for 
service connection for a right shoulder disorder and a left 
knee disorder are referred to the RO for appropriate action 
in accordance with the provisions of the VCAA.

In addition, the Board's July 1999 decision denied basic 
eligibility for nonservice-connected pension benefits on the 
basis that the veteran had served on active duty for less 
than 90 days.  The veteran did not appeal this decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In correspondence received in July 
2001, the veteran also made argument with regard to his 
eligibility for pension.  The veteran is advised that he may 
make a motion for reconsideration of the Board's decision, or 
move for review of that decision on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2001); 
38 C.F.R. §§ 20.1000-1003, 20.1400-1411 (2001).


FINDINGS OF FACT

1.  During service, the veteran was found to have an 
adjustment disorder.

2.  The veteran was found to be neither psychotic in service 
nor within the one-year presumptive period.

3.  A continuity of symptomatology of a psychiatric 
disability (schizophrenia) has not been demonstrated.

4.  The veteran's current acquired psychiatric disability 
(dysthymic disorder) is not related to a disease or injury in 
service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1112 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VA's Duty to Assist and Provide Notice

As noted above, there has been a significant change in the 
law during the pendency of this appeal.
 
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the statement of the case, the 
supplemental statements of the case, the Board's remands, and 
in a letter sent to him by the RO in October 2001.  

All reported treatment records have been obtained.  The 
veteran has also been afforded a VA examination to obtain 
necessary opinions.  The record contains sufficient 
information and opinions to decide the claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claim for entitlement to service 
connection for a psychiatric disability. Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

The RO's October 2001 letter informed the veteran and his 
representative of the provisions of the VCAA.  The veteran 
and his representative have had an opportunity to present 
argument and evidence to the Board subsequent to the adoption 
of the VCAA and its implementing regulations.  The 
implementing regulations are meant to define terms used in 
the Act, and provide guidance for carrying out the 
requirements of the Act.  The regulations, with the exception 
of development in the case of attempts to reopen finally 
denied claims made after August 21, 2001, are not meant to 
bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.

B.  Factual Background

Service medical records at the time of the veteran's 
enlistment examination in September 1990 report normal 
neurologic and psychiatric systems.

Service medical records reflect that the veteran was referred 
for psychological evaluation by his division officer in 
October and November 1990.  His performance had been rated as 
poor, and had been characterized as not meeting training 
standards.  The veteran reported that he had graduated high 
school in May 1979, and that he did nothing for six years 
prior to starting college.  He related that he had frequently 
dropped courses and changed schools, but that he did receive 
an associate's degree in business from a technical college.  
His past psychiatric history was negative. The veteran took 
an inordinate amount of time completing the Minnesota 
Multiphasic Personality Inventory (MMPI).

Mental status examination revealed an alert, confused male 
recruit; mood was sullen, depressed, and had a flat affect.  
The veteran reported "fitful sleep;" appetite was as usual.  
He denied alcohol or drug use.  He was able to complete 
serial sevens but seemed fearful of giving wrong responses.  
Judgment seemed poor, and insight was lacking. There was no 
evidence of suicide ideations.  The veteran was not psychotic 
at this time, but did seem very confused.  The MMPI profile 
suggested an individual who tends toward withdrawal and 
dissociation; such individuals present as confused, 
inefficient, and unable to concentrate.

The veteran was diagnosed with adjustment disorder, severe, 
manifested by depressed mood, confusion, and an inability to 
adapt to training.  It was the examiner's opinion that the 
veteran was somewhat depressed, in addition to having 
marginal emotional stability; he had inner conflicts around 
self-assertion and perhaps sexuality.  The examiner opined 
that this was a chronic state, with poor prognosis, and 
opined that it would not be unexpected if the veteran became 
psychotic under prolonged stress.  Administrative separation 
was recommended, and the veteran was discharged from service.

The veteran underwent a VA examination in March 1992.  When 
asked to describe his psychiatric or mental problem, the 
veteran reported that he had more or less no motivation and 
that he was in so much pain that "it bothered him in the 
head."  He reported getting headaches.  He related that his 
main symptom was depression, which he described as "non-
motivated" and sadness.  He lived alone, did not drive, and 
had no occupation.  He stated that he wanted to be in the 
service, but that his problem now was physical; his right 
side was "bad," and it was affecting his mental status.  
The veteran reported being healthy when he went into service; 
he blamed the aggression of his officers as causing his 
illness.  He related that he felt incompetent.

Upon examination, the veteran made good eye contact; he 
seemed to have some paranoid ideation that he was 
discriminated against in service.  The examiner noted that he 
had apparently shown some overt acting out behavior for which 
he had to be handcuffed, and that the veteran thought this 
treatment had caused an injury to his right arm.  The veteran 
appeared to be in "fairly good" contact with reality.  He 
was vague about whether or not he heard voices.  He also 
indicated that he was suspicious of others.  

The examiner commented that the veteran obviously did not 
have a simple adjustment disorder in service, and that he 
should be observed for evaluation to find out if he was or 
was not chronically schizophrenic.  The other diagnoses to be 
considered would be personality disorder, since apparently 
the veteran had a fairly long history of maladjustment before 
he went into service.  He did not appear to be overtly 
psychotic.  His general fund of knowledge appeared adequate.  
There was no indication of organic mental syndrome.  No 
diagnosis was made.

The veteran was hospitalized at a VA facility in April and 
May 1992 for observation and evaluation, to help establish a 
possible psychiatric diagnosis.  The veteran had complaints 
of a vague emotional symptomatology which began, by one 
account he gave, in the first grade.  At the time of 
admission, he was oriented and related hearing voices, but he 
could not state what they were saying.  He gave no evidence 
of suicidal or homicidal intent, and was in no acute 
distress.  The veteran was to undergo psychological testing.  
His primary problem was identified as ineffective coping; he 
participated in activities of therapeutic milieu, and 
interacted well with staff and peers.  He was not on any 
medications.  His health status was stable, and he was felt 
able to work.  No diagnosis was listed on Axis I.  The 
diagnosis on Axis II was personality disorder.  The veteran 
was instructed to obtain follow-up care at the mental health 
clinic near his home; a somatiforme disorder was noted.

A report of a private psychiatric assessment in August 1992 
notes that the veteran appeared to have a mild to moderate 
degree of depression; displaced emotional behavior; and 
probable personality disorder.

A report of a private (follow-up) psychiatric assessment in 
September 1992 shows that the veteran was oriented to time 
and place; he was very elusive, vague, and often had a loose 
association in his content of speech.  He related being 
overstressed, even in times of low stress.  There was some 
increase in suicidal thoughts; he dreamt about being in pain 
again, and had very vague somatic pains.  His concentration 
was not good, but was a little better on medication; he had 
no motivation to do anything, and wanted to stay in bed all 
the time.  His affect was actually bright and reactive.  The 
analogies he used often bordered on being delusional in 
nature.  

He reported having had auditory hallucinations "awhile 
back," but not now.  He seemed to experience some loosening 
of associations when he put things together; his somatic 
complaints definitely bordered on being delusional, perhaps 
even frankly delusional.  He readily admitted to having 
cloudiness in his thinking, with thought blocking at times.  
His concentration was very poor.

The diagnosis was undifferentiated schizophrenia.  While the 
examiner noted that there could be other problems, he was 
fairly certain a psychotic process was going on which caused 
his thinking to be so aloof and loosely associated.  It was 
the opinion of the examiner that the problems the veteran had 
during service were due to some of the thought content 
problems that he was having.  

A private medical report dated in October 1998 contains a 
report that the veteran had taken no medications for over a 
year; that he was attending clinic primarily in group medical 
checks.  The veteran was reportedly neither psychotic nor 
depressive.

A "Multiaxial Evaluation Report Form" dated in February 
1999 shows an Axis I diagnosis of schizophrenia, residual; 
and an Axis II diagnosis of schizotypal personality disorder.    
   
A VA psychologist reviewed the veteran's records for an 
examination that was to take place in June 2000.  The 
psychologist noted the September 1992 opinion that a 
psychotic process had been present in service.  The VA 
psychologist noted, however, that this opinion was rendered 
without access to the service medical records.  The veteran 
reportedly failed to appear for the June 2000 examination.
 
The veteran underwent a VA examination in February 2001, by 
another VA psychologist.  The psychologist commented that the 
veteran's claims folder including the service medical 
records, had been reviewed.  The examiner concluded that the 
veteran's service medical records did not show treatment for 
a chronic psychiatric disability, and that the post-service 
records showed treatment for schizophrenia and schizotypal 
personality disorder beginning in 1992.  

The veteran reported having mostly medical problems, and that 
he was disoriented a "whole lot with pain and body pain."  
He related that it "messes with my concentration," and that 
he did not do anything a lot.  He indicated that he took 
medications daily, and that he ate and stayed home.  The 
veteran reported that he did not like being around people, 
and that his living quarters and living conditions were 
uncomfortable.  He worked as a grocery clerk for two or three 
weeks after service, and in a fast food restaurant for a 
couple of days.

Upon examination, the veteran was alert and oriented in all 
spheres and cooperative; he presented his stated age, and was 
casually dressed and neat.  His affect was appropriate to the 
context and the setting, and his mood appeared to be stable.  
The veteran reported his mood as "changed, it keeps 
changing, tense, a little bit confused."  He acknowledged 
having suffered from depression and anxiety in the past.  

The veteran denied experiencing auditory or visual 
hallucinations currently or in the past.  He also denied any 
panic attacks, delusions, ideas of reference, paranoia, or 
suicidal or homicidal ideation.  He did not evidence any 
difficulties with long or short-term memory.  There was no 
indication of difficulties with attention, calculation or 
concentration.  He reported difficulty falling asleep at 
night, and waking in the morning.  

Psychologic testing was conducted in conjunction with the 
examination.  The testing was interpreted as being consistent 
with the presence of a personality disorder and a mood 
disorder.  

The diagnosis on Axis I was dysthymic disorder; the diagnosis 
on Axis II was schizotypal personality disorder.  The 
examiner noted that the veteran did not present any 
difficulties with cognition, and that there were no 
indications of a thought disorder.  Nor did there appear to 
be any indication of a mood or affective disorder at the time 
when the veteran was in active service.  

It was the opinion of the examiner that the veteran might 
have exhibited behavior consistent with that of a severe 
personality disorder during service, and was unable to make 
the adjustment to a rigorous military position.

The examiner concluded that the veteran did appear to have a 
current psychiatric disorder, which appeared to be that of a 
mood disorder manifested by continued or extensive 
depression.  

The examiner could not speculate whether the veteran was 
depressed in service, but noted that information in the 
claims folder did not tend to support the presence of a mood 
disorder in service.  The current examination did not support 
a finding that the veteran had a psychosis.  It was the 
examiner's opinion that the veteran's current depression or 
mood disorder might be a reflection or result of lifestyle 
choices or psychosocial stressors.


C.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for a psychosis may be presumed if it is 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111 (West 
1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  In the 
instant case, service medical records show no neurological or 
psychiatric defect at the time of the veteran's enlistment 
examination.

In his brief period of active service, the veteran was 
diagnosed with adjustment disorder, severe, manifested by 
depressed mood, confusion, and an inability to adapt to 
training.  The evidence shows that he was not found to be 
psychotic at the time.  Post-service medical records reveal 
that the veteran began mental health treatment and 
medications for undifferentiated schizophrenia in 1992, more 
than one year after discharge from service.  

When initially diagnosed in 1992, a treating physician linked 
the current psychotic process to service.  The Board notes 
that the treating physician did not have service medical 
records available for review, nor did he have the records 
(other than the discharge summary) from the VA 
hospitalization in April and May 1992.  The records of that 
hospitalization show that during the two-week period of 
observation and evaluation he did not "exhibit any acute 
psychosis, depression, or any other mental illness."  
Moreover, the physician's opinion was based on the veteran's 
history.  

Also weighing against the physician's opinion, is the more 
recent opinion of the VA psychologist who concluded that a 
psychotic process was not present in service and that the 
current acquired psychiatric disability was unrelated to 
service.  The more recent opinion is the product of a review 
of the entire record and psychologic testing.

On a number of occasions since service the veteran has been 
noted to have a personality disorder.  Personality disorders, 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation, and thus cannot 
be service connected.  38 C.F.R. § 3.303(c) (2001), see 38 
U.S.C.A. § 1110 (providing compensation for disease or injury 
incurred in service).

Lastly, the evidence of record reveals that the veteran 
currently has dysthymic disorder; and that this condition was 
first demonstrated in February 2001, many years after 
service.  Again, the examiner noted no evidence of an 
acquired psychiatric disability in service, and concluded 
that such a disability did not begin in service.  There is no 
medical opinion of record indicating that the veteran's 
current dysthymic disorder is related to an incident of 
service.  

The Board finds, as discussed above, that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a psychiatric disability.  The claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disability is denied.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

